DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 02/22/2021 has been entered and is currently under consideration.  Claims 1-9 and 12-20 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

.In claims 4, 13, and 17 the following shared clause is amended to read:
“the connecting an end portion of the prepreq sheet laminate body and an end portion of another prepreq sheet laminate body further comprises connecting an end portion of the prepreg sheet laminate body on an upstream side of the transfer direction and an end portion of the another prepreg sheet laminate body on a downstream side of the transfer direction,”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The pressing device recited in claims 1 and 20 and the pulling device recited in claims 5, 14, and 18 do not invoke 35 USC 112f because the claims terms do not use the word means or step.  Furthermore, pressing and pulling devices are well known in the art of composite material component manufacture.
Allowable Subject Matter
Claims 1-9 and 12-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest art of record, Rubin et al. (US 8425708 of record) hereinafter Rubin teaches:
A composite material component manufacturing method (abstract; Fig 9; Col 9, ln 51-Col 11, ln 3) comprising:
a first thermoforming step for creating a first three-dimensional prepreg sheet (preformed part 350; Col 10, ln 27-35) by thermoforming a thermoplastic first prepreg sheet (Fig 9-11: one of sheets 334 from spools 300) into a three-dimensional shape (Fig 9-11: step 322; Col 10, ln 27-35; although Rubin does not explicitly recite thermorforming, Rubin teaches that the material stack 35 comprising at least 2 prepreg sheets 334 is layered and bent into shape via tooling and in an alternative embodiment, Rubin teaches that it is desirable to heat the preform during bending (Fig 4: preforming zone 80; Col 6, ln 58-63));
a laminate body creating step for creating a prepreg sheet laminate body by layering the first three-dimensional prepreg sheet and a second prepreg sheet (Fig 9-11: step 322; Col 10, ln 27-35; two pregreg sheets 334 are layered and formed into the preform part 350);
a laminate body molding step for molding the prepreg sheet laminate body by applying heat and a pressing force to the prepreg sheet laminate body with a pressing device (Fig 9-11: step 322, compression molding press 345; Col 10, ln 36-63), and
transferring the prepreq sheet laminate body along a transfer direction wherein the transferring includes sliding the prepreq sheet laminate body on the rail member (Fig 5: consolidation structure 78; Col 6, ln 22-col 7, ln 3).
Rubin further teaches a connecting step of connecting the ends of the thermoplastic first prepreg sheet and an end portion of another thermoplastic prepreg sheet (Fig 9: step 312; Col 9, ln 66-Col 10, ln 4), and connecting the ends of the second prepreg sheet and an end portion of another second prepreg sheet (Fig 9, 10: step 312; Col 9, ln 66-Col 10, ln 4; both spools 300 are made using the process of step 312).  The connected first and second prepreg sheets are thermoformed into a first three dimensional prepreg sheet and layered to create a laminate body in the above laminate body creating step.
However, Rubin does not teach connecting an end portion of the prepreg sheet laminate body and an end portion of another prepreg sheet laminate body, wherein the connecting is performed on a rail member, and wherein the transferring includes sliding the prepreq sheet laminate body on the rail member after the connecting.
Therefore the prior art of record does not teach all the limitations of the claim either alone or in combination.  For at least the above reasons, claim 1 is allowed.
For similar reasons as claim 1, claim 20 is allowed at least because the prior art fails to teach that the connecting step is performed on a transfer rail member.
Claims 2-9 and 12-19 are allowed due to dependency on the above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743